Title: To Thomas Jefferson from John Vaughan, 15 June 1808
From: Vaughan, John
To: Jefferson, Thomas


                  
                     D Sir 
                     
                     Philad: 15 June 1808
                  
                  Be desire of Dr Wistar I forward to Baltimore by the Water Stage to the Care of Hugh Thompson, Two Small Boxes, one Containing Books & Cloths, & one some Skeleton heads marked H I N. 1. 2, Mr Thompson will advise how he forwards them to Washington—
                  I have made two payments for Newspapers for Your accot & enclose receipts viz
                  
                     
                        
                        
                        
                        Paid
                        
                     
                     
                        W MCorkle
                        from
                        Sep. 16 1806 to 16 March 1807.
                        30 Apl 1807
                        4—
                     
                     
                        Poulson
                        "
                        Jany 1806 to 1 Jany 1808
                        9 Feby 1808
                        18—
                     
                  
                  If agreeable to you & there are any other payments to be made, they shall be attended to, upon recieving intimation from you—
                  I remain with great respect Your ob. Ser & friend
                  
                     Jn Vaughan 
                     
                  
               